Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Acknowledged Receipt
This office action is responsive to a Request for Continued Examination (RCE) filed on 12 February 2021.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):
Claim 1 lines 2-3, “a length as long as a horizontal room dimension”;
Claim 1, lines 3-4, “marked with one electrical or plumbing location”;
Claim 9, lines 2-3, “having at least one electrical or plumbing location marking” and;
Claim 9 line 3, “a length at least as long as a horizontal room dimension”.
No new matter should be entered.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5, 7-9, 11-12 and 14 is/are rejected under 35 U.S.C. 102 as being anticipated by Meyer et al. (US 2002/0148134 A1).
             
With respect to independent Claim 1, Meyer et al. disclose(s) an actual size construction horizontal  template (14 in Fig. 2)  configured to attach horizontally across a plurality of vertical studs in a wall frame (Paragraph 17, wherein the template 14 may be affixed to a wall which may include wall studs), having a length as long as a horizontal room dimension (Paragraph 17, wherein the template 14 may be affixed to any item such as a wall), and which is marked with at least one electrical or plumbing location (Paragraph 17, reference markings 40 may relate to plumbing applications or electrical wiring applications).

With respect to Claim 2, Meyer et al. teach(es) the template of independent Claim 1.  Meyer et al. further discloses/disclose: which comprises a rollable or foldable material (roll 12 in Fig. 1).

With respect to Claim 5, Meyer et al. teach(es) the template of independent Claim 1.  Meyer et al. further disclose(s): wherein the at least one construction location indicates the installed location of an appliance or a fixture (Paragraph 17, reference markings 40 may relate to plumbing applications or electrical wiring applications).

With respect to Claim 7, Meyer et al. teach(es) the template of independent Claim 1.  Meyer et al. further disclose(s): a construction template kit including an actual size vertical template configured to be attached to a stud vertically (Paragraph 17, wherein the template 14 may be affixed to a wall which may include vertical wall studs), and which is marked with at least one construction location (Paragraph 17, reference markings 40 may relate to plumbing applications or electrical wiring applications which relate to a construction location).

Claim 8, Meyer et al. teach(es) the template and kit of Claim 7.  Meyer et al. further disclose(s): wherein the vertical template comprises a story rod or a rollable or foldable material (roll 12 in Fig. 1).

With respect to independent Claim 9, Meyer et al. disclose(s) a method of construction comprising the steps of producing an actual size template having at least one electrical or plumbing location marking (Paragraph 17, reference markings 40 may relate to plumbing applications or electrical wiring applications) and having a length at least as long as a horizontal room dimension (Paragraph 17, wherein the template 14 may be affixed to any item such as a wall); attaching the template horizontally to a wall frame comprising a plurality of vertical studs (Paragraph 17, wherein the template 14 may be affixed to a wall which may include vertical wall studs), after framing is complete but before wall finishings are attached (Fig. 3) and installing electrical or plumbing in the marked location (Fig. 3).

With respect to Claim 11, Meyer et al. teach(es) the method of Claim 9.  Meyer et al. further disclose(s): further comprising the use of a vertical template configured to be attached on a vertical wall stud (Paragraph 17, wherein the template 14 may be affixed to a wall which may include vertical wall studs).

With respect to Claim 12, Meyer et al. teach(es) the method of Claim 9. Meyer et al. further disclose(s): wherein the horizontal template comprises a rollable or foldable material (roll 12 in Fig. 1).

With respect to Claim 14, Meyer et al. teach(es) the method of independent Claim 9.  Meyer et al. further disclose(s): wherein the at least one construction location indicates the installed location of an appliances or a fixture (Paragraph 17, reference markings 40 may relate to plumbing applications or electrical wiring applications).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyer et al. in view of Veloce (US 2001/0022035 A1).
Regarding Claim 3, Meyer et al. disclose(s) the template of independent Claim 1.
                Meyer et al. fail(s) to disclose which comprises paper, plastic or fabric sheeting.
                However, Veloce teach(es) a template (Fig. 1) including which comprises paper, plastic or fabric sheeting (paragraph 7).  Utilizing flexible material increases flexibility of the template when in use.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Meyer et al., with the teachings of Veloce, for the purpose of increasing flexibility of the template when in use.

Regarding Claim 13, Meyer et al. disclose(s) the template of Claim 12.
               Meyer et al. fail(s) to disclose wherein the horizontal template comprises paper, plastic or fabric sheeting.
                However, Veloce teach(es) a template (Fig. 1) including wherein the horizontal template comprises paper, plastic or fabric sheeting (paragraph 7).  Utilizing flexible material increases flexibility of the template when in use.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Meyer et al., with the teachings of Veloce, for the purpose of increasing flexibility of the template when in use.

Claims 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyer et al. in view of Nyberg (US 7,373,731 B2).
Regarding Claim 4, Jackson disclose(s) the template of independent Claim 1.
               Jackson fail(s) to disclose wherein the template is produced from a scaled construction drawing.
                However, Nyberg teach(es) a template (Figs. 2-3) including wherein the template is produced from a scaled construction drawing (column 7, lines 56-57).  Producing from a construction drawing increases accuracy of the template.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Jackson, with the teachings of Nyberg, for the purpose of increasing accuracy of the template.

Regarding Claim 6, Jackson disclose(s) the template of independent Claim 1.
               Jackson fail(s) to disclose which is marked manually or with a printer.
                However, Nyberg teach(es) a template (Figs. 2-3) including which is marked manually or with a printer (column 2, lines 63-67).  Utilizing printing increases accuracy of the template.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Jackson, with the teachings of Nyberg, for the purpose of increasing accuracy of the template.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
	The following references relate to tapes and templates:
US4573302, US20060096112, US8720077, US20080201975, US2528211, US4149320, US4811489, US0924671, US4696110.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tania C. Courson whose telephone number is (571) 272-2239.  The examiner can normally be reached on Monday-Friday from 7AM to 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interviewpractice.         
                If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached on (571) 272-2457.  The fax number for this Organization where this application or proceeding is assigned is (571) 273-8300.           
                Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-



/TC/
12 March 2021


/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861